               Case 7:21-cr-00519-CS Document 17 Filed 09/09/21 Page 1 of 2



                                                                     Louis V. Fasulo, Esq.– NY & NJ
                                                                     Samuel M. Braverman, Esq.– NY & NJ
                                                                     Charles Di Maggio, Esq.– NY


                                                                     SBraverman@FBDMLaw.com
                                            Mr. Hernandez may travel to New Jersey for visits with Mr. Braverman
                                            at his office in Teaneck.
                                            Mr. Hernandez may attend the 9/14/21 conference by video.
                                            Mr. Braverman may utilize an associate at $110 per hour (presuming
                                            the associate is a full-time employee of Mr. Braverman's firm) for up to
                                            40 hours. The remaining requests must be made via the eVoucher
                                            system. September 9, 2021

   Hon. Cathy Seibel
   United States District Judge
   United States Courthouse                                                   9/9/21
   300 Quarropas Street
   White Plains, New York 10601

   Re:   United States v. Alexander Hernandez
   Dkt.: 21-CR-519 (CS)

   Dear Jude Seibel:

           I am assigned counsel for Mr. Alexander Hernandez in the above captioned matter, which
   is scheduled for a first appearance before this Court on September 14, 2021 at 12:15pm. Mr.
   Hernandez was presented to a magistrate judge upon his arrest on July 27, 2021 in the Middle
   District of Florida pursuant to F.R.Cr.P. 5 stemming from the above indictment issued out of the
   Southern District of New York. In the Florida court, he was released on a bond with the consent
   of the Government. That bond allowed him to travel within the state of Florida and to New York
   for court appearances.

          Upon his presentment by videoconference in this District before the Hon. Andrew E.
   Krause, USMJ, on September 3, 2021, the terms of Mr. Hernandez’ bond were continued with
   the consent of the Government as Mr. Hernandez is in compliance with the terms of his
   supervision. At that appearance, I requested that the bond be modified to allow Mr. Hernandez to
   meet me in my New Jersey office as well as my New York office as during the pandemic I go to
   the New Jersey office more frequently. The Government had no objection to this modification
   and Judge Krause granted that modification pending my making the same application to this
   Court, which I now do by this letter. (My New Jersey office address is in the footer below.)

          At the presentment before Judge Krause, Mr. Hernandez was initially represented by the
   Federal Defender of the Middle District of Florida, had a copy of the felony complaint and the


225 Broadway, Suite 715               505 Eighth Avenue, Suite 300           1086 Teaneck Road, Suite 3A
New York, New York 10007               New York, New York 10018                Teaneck, New Jersey 07666
Tel (212) 566-6213                         Tel (212) 967-0352                          Tel (201) 569-1595
Fax (212) 566-8165                         Fax (201) 596-2724                         Fax (201) 596-2724
               Case 7:21-cr-00519-CS Document 17 Filed 09/09/21 Page 2 of 2



   indictment in this matter, waived the public reading of the indictment and entered a Not Guilty
   plea, and the issues of virtual appearances, right to counsel, a discussion of the discovery in this
   matter, and the purpose of the next court appearance were all discussed on the record. After the
   appearance, I then continued my conversation with Mr. Hernandez by telephone and discussed
   the purpose of this upcoming court appearance before this Court, his right to appear in person or
   by video or telephone if approved by this Court, and his ongoing right to counsel for all court
   appearances. Mr. Hernandez wishes to waive his right to appear before this Court for the first
   appearance and appear either by telephone or videoconference instead of flying to New York
   during the pandemic for what will be a brief appearance in court. Allowing Mr. Hernandez to
   appear remotely and virtually will safeguard his health as well as those of us in the courthouse by
   not bringing someone from a COVID hotspot to New York, save the taxpayers the funds to fly
   this CJA client up to New York and send him back to Florida, and will not negatively impact
   either the client or the Court as this appearance is mostly administrative in nature. I have spoken
   with the Government and it has no objection to this request. Therefore I request that this Court
   allow Mr. Hernandez to appear virtually at the next court appearance.

           Finally, as I am CJA counsel on this matter, I request that I be authorized under the
   Criminal Justice Act to use my associate Michael Giordano for research and discovery review,
   my paralegal Icelsa Gonzalez for interpretation and translations for the client, and Joseph Lively
   for investigation, and to bill the CJA panel for these services as the prevailing rates established
   by the SDNY CJA plan.

          I thank the Court for its consideration of my requests.


                                                         Respectfully submitted,

                                                         Sam Braverman
                                                         Samuel M. Braverman, Esq.
                                                         Fasulo Braverman & Di Maggio, LLP
                                                         225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         Tel. 212-566-6213




225 Broadway, Suite 715                505 Eighth Avenue, Suite 300             1086 Teaneck Road, Suite 3A
New York, New York 10007                New York, New York 10018                  Teaneck, New Jersey 07666
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                           Fax (201) 596-2724
